Title: From Thomas Jefferson to Steuben, 6 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council April 6. 1781.

The Executive have had it much at heart to prevent as far as possible interruption in raising the new Levies while they were constrained to bring a number of Militia into the field. For this reason about one half of the Counties in the northern part of the State were not called on for militia till they had had time to go through their Draught. This being done by them, they have been all of them (except those lying much exposed on the bay and lower parts of the rivers) required to send one fourth of their Militia to relieve those of the Southern Counties now in the field. These amounted but to the number of 3075 and we had wished as soon as they could be in and the Southern Counties discharged, to set those Southern Counties to raising their new Levies and leave them undisturbed during that operation which would employ them two months. This plan however has been broken on by a requisition from General Greene of 1500 Militia which obliged us to call on eleven of those Counties. Anxious as we are to favor the raising the new Levies we would not sacrifice to it the manifest safety of the State and will therefore call for, from them, any number of Militia you shall think further requisite to act defensively in this State. Major Nelsons 3d. troop came here and Captn. Reid reported them totally unfit for service from poverty, sore backs &c. I therefore ordered them to Portroyall to recruit their horses and to have their equipments repaired at Fredericksburg, of which I informed the M. Fayette. Perhaps the Quarter Master in that quarter might best judge whether Armands Corps could be accommodated and fed there also, or whether there be any better place in his district.
I am with great respect Sir Your mo. ob. Servt.,

Th: Jefferson

